DETAILED ACTION
Applicant’s amendment filed 23 November 2020 is acknowledged.  Claims 5-7, 16-18, and 27-29 have been cancelled.  Claims 1, 8, 13, 19, 24, and 30 have been amended.  Claims 1-4, 8-15, 19-26, and 30-34 are pending and under consideration.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 23 November 2020 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Claim Amendments
The 23 November 2020 claim amendments incorporated limitations of now cancelled claims 6, 7, 17, 18, 28, and 29 into their respective independent claims, claims 1, 13, and 24. Intervening claims 5, 16, and 27 were cancelled. 

 Independent claim 24 was additionally amended to remove the non-enabled embodiment of “preventing a neoplasm” and to require that the tumor express the target antigen of the newly specified CAR, ROR1.  Claim 24 was further amended to change neoplasm to “tumor” for consistency.  

Dependent claims 8, 19, and 30, were amended to depend from their respective independent claim in view of the cancellation of claims 6, 17, and 28.  The claims were also  polypeptide” in addition to an intracellular signaling domain of a co-stimulatory receptor.  The previous language had only required that the CAR comprise an intracellular signaling domain of a CD3 polypeptide and an intracellular signaling domain of a co-stimulatory receptor.   


Withdrawn Objections/Rejections
The cancellation of claims 5-7, 16-18, and 27-29 has obviated all previous objections and rejections with respect to those claims.

Applicant’s amendment has partially obviated the previous rejection of claims 24-34 under 35 USC 112(a) as failing to meet the enablement requirement.  A revised rejection follows that also addresses amended claims 8 and 19.

Applicant’s amendment to require that that the immunoresponsive cell used in the method comprises a CAR that binds ROR1 has obviated the previous rejection of claims 1-5, 10-16, and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by Higham et al., J. Immunol. 184:3394-3400 (2010) (IDS).

Applicant’s amendment to require that that the immunoresponsive cell used in the method comprises a CAR that binds ROR1 has also obviated the previous rejection of claims 1-5, 6, 8-17, 19-28, and 30-34 under 35 U.S.C. 102(a)(1) as being anticipated by US8389282 to Sadelain et al. (IDS).

Applicant’s amendment to require that that the immunoresponsive cell used in the method comprises a CAR that binds ROR1 has in addition obviated the previous rejection of claims 1-5, 6, 8-17, 19-28, and 30-34 under 35 U.S.C. 103 as being unpatentable over Sadelain in view of Higham.

Applicant’s amendment to incorporate the limitation that the cell comprise a CAR that binds ROR1 into the independent claims and to revise language of claims 8, 19, and 30 to require the full CD3 polypeptide be present in the CAR has necessitated the revision of the previous rejection of claims 1-34 under 35 U.S.C. 103 as unpatentable over Sadelain in view of Higham, in further view of Hudecek (IDS).  


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Revised Rejection, Necessitated by Amendment) Claims 8, 19, 24-26, and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing tumor burden, lengthening  intracellular signaling domain, and b) a nucleic acid encoding recombinant CD40L, does not reasonably provide enablement for the methods in which a) the cell is an “immunosuppressive cell” that is not a T cell, b) the CAR constructs comprises a full CD3 polypeptide,  or c) the CAR construct does not comprise a CD3 intracellular signaling domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claim amendment have been discussed above.  Applicant argues in the Remarks filed 23 November 2020 that these amendments obviate the rejection of record.  
As previously noted, Applicant discloses that modifying an immunoresponsive cell that is a T cell expressing a chimeric antigen receptor (CAR) that comprises a tumor targeting scFv linked to an intracellular signaling region that comprises both a CD3 intracellular signaling domain and an intracellular signaling domain of a co-stimulatory receptor to also express a nucleic acid that encodes recombinant CD40L can enhance the efficacy of the CAR-T cells against tumor cells expressing the target antigen of the CAR.  
But amended independent claim 30 does not require that the CAR comprise an intracellular signaling domain that comprises both a costimulatory domain and the intracellular signaling domain of CD3.   The independent claim also does not recite that the immunoresponsive cell is a T cell.  The only working examples provided are limited to T cells comprising a CAR constructs that not only binds an antigen expressed by the tumor but that , and an intracellular signaling domain of a co-stimulatory receptor.  No evidence is provided that co-expressing CD40L in the context of a cell that is a not a T cell type would mediate the same effect.  Neither is any evidence provided that T cells comprising recombinant CD40L and a CAR lacking the intracellular signaling domain of CD3 would work in the claimed method.
Lastly, it is noted that claims 8, 19, and 30 as amended recite that the CAR comprises an intracellular signaling domain that comprises “a) a CD3 polypeptide”.  The specification at page 15, line 30 to page 16, line 3 indicates that this term encompasses the full polypeptide, including the leader, extracellular, transmembrane, and intracellular signaling region.  However, neither prior art constructs nor the exemplified CAR constructs comprise the full CD3 polypeptide in their intracellular signaling domains.  Instead, the CAR comprises only the intracellular signaling portion of CD3.  Accordingly, amended claims 8, 19, and 30 also lack enablement for this reason.  
Given the breadth of the instant claims, the working examples still do not reflect the breadth of the methods as claimed or the breadth of the CAR structure as claimed.  The guidance provided therefore would not be expected to permit the skilled artisan to practice the method as broadly claimed without engaging in experimentation that was both significant and undue.  Accordingly, the amended claims are still not commensurate in scope with the enablement provided in the specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Revised Rejection, Necessitated by Amendment) Claims 1-4, 9-15, 20-26, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over US8,389,282 to Sadelain et al., (“Sadelain;” IDS) in view of Higham et al., J. Immunol. 184:3394-3400 (2010) (“Higham;” IDS) and Hudecek et al., Blood 116(22):4532-41 (2010) (“Hudecek;” IDS).
The teachings of Sadelain, Higham, and Hudecek were set forth in in the previous office action.  Those teachings and the reasons why the ordinary artisan would combine their teachings are incorporated here in full.  The comments that follow address the claim amendments and applicant’s arguments.
Applicant’s Arguments
Applicant argues in the Remarks filed 23 November 2020 that the amended claims are patentable over the combined teachings of the references because the ordinary artisan would have understood that Higham’s teaching that their approach breaks tolerance in the lymphoid tissue but not in the tumor itself would mean that it would not have been predictable that the T cells could mediate an anti-tumor effect.  Remarks at 7.  In addition, Applicant points out the specification provides evidence of a surprisingly improved anti-tumor effect for CAR immunoresponsive cells modified to express recombinant CD40L, citing Example 6 and Fig 27.
Response to Arguments
Applicant’s arguments of lack of predictability and unexpected results have been carefully considered and have merit with respect to the amended and enabled claims.  But the evidence is not commensurate in scope with any of the current method claims.  Instead, the evidence is limited to methods in which the CD40L-expressing immunoresponsive cells express a CAR that binds an antigen expressed by a tumor and comprises both an intracellular signaling domain of a CD3 polypeptide and an intracellular signaling domain of a co-stimulatory receptor.    
Therefore after a fresh consideration of the amended claims, Applicant's arguments, and the evidence provided, the rejection is maintained as revised above, essentially for the reasons of record.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

(Revised Rejection, Necessitated by Amendment) Claims 1-4, 9-15, 20-26, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US8,389,282 (IDS) in view of Higham et al., J. Immunol. 184:3394-3400 (2010) (“Higham;” IDS) and Hudecek et al., Blood 116(22):4532-41 (2010) (“Hudecek;” IDS).   
The rejection of record is incorporated here in full.  Applicant argues that the rejection does not apply to the amended claims for the same reason that the rejection under 35 USC 103 is inapplicable.  Remarks at 8-9.  But for the reasons noted above, those arguments are not convincing with respect to the current claims because the evidence is not commensurate.

Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643